           Case 2:20-cv-01859-RAJ-DWC Document 16 Filed 03/16/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      RAYMOND ALAN SNYDER,
                                                           CASE NO. 2:20-CV-01859-RAJ-DWC
11                             Petitioner,
                                                           ORDER
12               v.

13      JEFFREY A UTTECHT,

14                             Respondent.

15

16          Petitioner filed a Petition for Writ of Habeas Corpus (“the Petition”) pursuant to 28 U.S.C.

17 § 2254. Dkt. 5. Before the Court are several Motions filed by Petitioner: (1) Motion to

18 Amend/Supplemental Declaration (Dkt. 11, “First Motion to Amend”); (2) Motion to Modify to

19 Add Additional Details Supporting Petitioner’s Writ of Habeas Corpus (Dkt. 12, “Second

20 Motion to Amend”); and (3) Motion for Simultaneous Secondary-Additional Contact via

21 Personal Electronic Address (Dkt. 13, “Motion for Email Address”). Also pending are

22 Respondent’s Response to the original Petition (Dkt. 5, 14) and Petitioner’s Motion to Compel

23 Information (Dkt. 6) and Motion to Exhaust State Remedies (Dkt. 7), which are related to the

24 original Petition.


     ORDER - 1
           Case 2:20-cv-01859-RAJ-DWC Document 16 Filed 03/16/21 Page 2 of 4




 1          1. Motions to Amend (Dkt. 11, 12)

 2          Petitioner seeks permission to supplement and add additional grounds to his Petition,

 3 which the Court interprets as two Motions to Amend the Petition. Dkt. 11, 12. Petitioner has not

 4 attached an amended petition. See id. Respondent did not file a response to the Motions. See Dkt.

 5          A habeas petitioner’s opportunity to amend as a matter of course, without permission of

 6 the Court, exists within 21 days of when the responsive pleading is served. Fed. R. Civ. P. 15(a)

 7 (“A party may amend its pleading once as a matter of course within … 21 days after service of a

 8 responsive pleading.”); Mayle v. Felix, 545 U.S. 644, 665-66 (2005). After one amendment, or

 9 after the government files an answer or other response, a petitioner may not amend without the

10 court's leave or the respondent’s consent. Id. Petitioner’s First and Second Motions to Amend

11 were filed within 21 days of the service of the original Petition and before Respondent filed his

12 Answer. Dkt. 5, 8, 11, 12, 14 (Answer). Therefore, the First and Second Motions to Amend are

13 granted as a matter of course.

14          Petitioner may file an amended petition on or before April 16, 2021. Petitioner is advised

15 he must file an amended petition, and not a supplement to the original Petition. The amended

16 petition must comply with Rule 2 of the Rules Governing Section 2254 Cases and be filed on the

17 form provided by the Court. The amended petition must provide all the information required

18 therein and the amended petition may not incorporate any part of the original Petition by reference.

19 The amended petition must also be legibly rewritten or retyped in its entirety, it should be an

20 original and not a copy, and it should contain the same case number. The amended petition will act

21 as a complete substitute for the original Petition, and not as a supplement. Reference to a prior

22 pleading or another document is unacceptable – once petitioner files an amended petition, the

23 original Petition will no longer serve any function in this case. Petitioner must file a new and

24


     ORDER - 2
             Case 2:20-cv-01859-RAJ-DWC Document 16 Filed 03/16/21 Page 3 of 4




 1 complete amended petition on the court-approved form which includes all arguments he wishes

 2 to consider. Petitioner should title this document “Amended Petition.” If Petitioner fails to file an

 3 amended petition on or before April 16, 2021, this action will proceed on the original petition (Dkt.

 4 5, 14).

 5           Respondent’s supplemental answer is due within 45 days after service of the amended

 6 petition. The supplemental answer will be treated in accordance with LCR 7. Accordingly, on

 7 the face of the supplemental answer, respondent shall note it for consideration on the fourth

 8 Friday after filing. Petitioner may file and serve a response not later than the Monday

 9 immediately preceding the Friday designated for consideration of the matter, and respondent

10 may file and serve a reply not later than the Friday designated for consideration of the matter.

11           The Clerk is directed to enter a deadline of April 16, 2021 to file the amended petition and

12 terminate the pending deadline related to the original Petition and Response (Dkt. 5, 14). The Clerk

13 is further directed to provide Petitioner with the forms for filing a Petition for Habeas Corpus relief

14 pursuant to 28 U.S.C. § 2254.

15           2. Motion for Email Address (Dkt. 13)

16           In the Motion for Email Address, Petitioner requests the Court send all pleadings and

17 filings to his personal email address, in addition to using the prison’s e-filing procedures. Dkt.

18 13. Petitioner has not been transferred, but states he wishes to ensure he continues to receive

19 filings in this matter if he is transferred to another facility in the future. Id.

20           Participation in the E-Filing Program is mandatory for all prisoner litigants. See General

21 Order 06-16. All Washington state DOC facilities currently participate in the E-Filing Program.

22 See id. Purusuant ot the General Order, when a Court filing is docketed or the respondent

23 submits a Court filing, a notice of electronic filing (“NEF”) is issued. The NEF is then

24


     ORDER - 3
           Case 2:20-cv-01859-RAJ-DWC Document 16 Filed 03/16/21 Page 4 of 4




 1 transmitted to a single e-mail address established by the Court and the prison facility. Prison staff

 2 then provide copies of the NEF and filing to the prisoner litigant through the institution’s

 3 existing mail system. See id.

 4          Petitioner’s participation in the e-filing program is mandatory, and Petitioner must

 5 comply with the e-filing procedures, including use of a single e-mail address established by the

 6 Court and the prison facility. Therefore, his Motion for Email Address (Dkt. 13) to separately

 7 registered to receive electronic filings at his personal email address is denied without prejudice.

 8          Petitioner is advised if he is transferred, he shall inform the Court of his new mailing

 9 address. Local Rule 41(b)(2). If Petitioner is transferred out of DOC custody, he may register as

10 a pro se electronic filer at such a time or he shall submit all court filings by mail.

11          3. Motion to Compel for Information (Dkt. 6) and Motion to Exhaust State
               Remedies (Dkt. 7)
12
            The Court has granted Petitioner leave to filed an amended petition. See supra. Therefore,
13
     Petitioner’s Motion to Compel Information (Dkt. 6) and Motion to Exhaust State Remedies (Dkt.
14
     7), which are related to the original Petition, are denied without prejudice as premature.
15

16
            Dated this 16th day of March, 2021.
17

18                                                         A
                                                           David W. Christel
19                                                         United States Magistrate Judge

20

21

22

23

24


     ORDER - 4
